MEMORANDUM OF DECISION.
Alfred J. Waxier and Your Home, Inc. were denied a permit to locate a mobile home for use as a single-family dwelling at *34585 Farnham Street, Portland, in an R-3 residential zone. On their complaint, the Superior Court, Cumberland County, held that the Board of Zoning Appeals erred when it ruled that a mobile home is not a building within the meaning of section 602.-3(A)(1) of the Portland Zoning Ordinance.1 Upon appeal by the City of Portland we affirm the judgment of the Superior Court.
In Your Home, Inc. v. City of Portland, 432 A.2d 1250 (Me.1981), we had these same parties before us presenting a closely related issue. Although the earlier case involved a permit to construct a mobile home park, the question whether a mobile home was a building, as that term is used in describing uses permitted in an R-3 zone, was squarely presented. Your Home, Inc., 432 A.2d at 1258. We discern no difference in the circumstances of the present case or in the ordinance language presented here which would warrant a different result. We reaffirm our previous decision that “[t]he ordinance provides no basis for excluding mobile homes from [the] definition [of detached building].” Id.
The entry is:
Judgment affirmed.
All concurring.

. Section 602.3(A)(1) lists as a permitted use a “[o]ne-family dwelling in detached building.”